Case 1:17-cv-21192-KMW Document 73 Entered on FLSD Docket 03/18/2020 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                     CASE NO. 1:17-cv-21192 WILLIAMS/TORRES
  JUAN JOSÉ RENDÓN DELGADO

       Plaintiff,

  v.

  BLOOMBERG L.P., BLOOMBERG
  BUSINESSWEEK, JORDAN ROBERTSON,
  and MICHAEL RILEY,

       Defendants,


   UNOPPOSED MOTION OF JONATHAN D. WAISNOR TO WITHDRAW
      AS ADDITIONAL COUNSEL OF RECORD FOR DEFENDANTS
         BLOOMBERG L.P., “BLOOMBERG BUSINESSWEEK,”
            JORDAN ROBERTSON, AND MICHAEL RILEY




                                              1
                GUNSTER, YOAKLEY & STEWART, P.A. / WILLKIE FARR & GALLAGHER LLP
Case 1:17-cv-21192-KMW Document 73 Entered on FLSD Docket 03/18/2020 Page 2 of 3



            Pursuant to Local Rule 11.1(d)(3), S.D. Fla. L.R., undersigned counsel, Jonathan D.

  Waisnor, respectfully files this Unopposed Motion to Withdraw as Additional Counsel of Record

  for Defendants Bloomberg L.P., “Bloomberg Businessweek,” Jordan Robertson, and Michael

  Riley (“Bloomberg”), and states:

            1.    Attorney Jonathan D. Waisnor seeks to withdraw as additional counsel of record

  for Bloomberg because he is leaving Willkie Farr & Gallagher LLP (“Willkie”).

            2.    Jeffrey B. Korn of Willkie and Thomas R. Julin and Timothy J. McGinn of

  Gunster, Yoakley & Stewart, P.A., will continue to represent Bloomberg in this action. As such,

  Bloomberg will suffer no prejudice if this Motion is granted.

            3.    All notices, pleadings and other documents should continue to be served on

  attorneys Jeffrey B. Korn, Thomas R. Julin, and Timothy J. McGinn.

            4.    This motion is made in good faith and not for purposes of delay or any other

  improper purpose.

            5.    Pursuant to Local Rule 7.1(a)(3), undersigned counsel conferred with counsel for

  Plaintiff Juan José Rendón Delgado on March 17, 2020, regarding the relief requested in this

  motion. Plaintiff does not oppose said requested relief.

            WHEREFORE, Jonathan D. Waisnor respectfully requests that this Court enter an order

  granting him leave to withdraw as additional counsel of record for Bloomberg L.P., “Bloomberg

  Businessweek,” Jordan Robertson, and Michael Riley in this action, relieving him of any further

  responsibility regarding this action, and granting such further relief as this Court deems just and

  proper.




                                                  2
                 GUNSTER, YOAKLEY & STEWART, P.A. / WILLKIE FARR & GALLAGHER LLP
Case 1:17-cv-21192-KMW Document 73 Entered on FLSD Docket 03/18/2020 Page 3 of 3



  Dated: March 18, 2020

                                                        Respectfully submitted,

  Gunster, Yoakley & Stewart, P.A.                      Willkie Farr & Gallagher LLP

  By   s/ Timothy J. McGinn                             By    s/ Jonathan D. Waisnor
       Thomas R. Julin                                        Jeffrey B. Korn
       Florida Bar No. 325376                                 Jonathan D. Waisnor
       Timothy J. McGinn                                      787 Seventh Avenue
       Florida Bar No. 1000377                                New York, NY 10019
       600 Brickell Avenue, Suite 3500                        (212) 728-8000
       Miami, FL 33131                                        jkorn@willkie.com
       (305) 376-6007                                         jwaisnor@willkie.com
       tjulin@gunster.com
       tmcginn@gunster.com

                                                        Attorneys     for    Defendants/Appellees/
                                                        Cross-Appellants      Bloomberg      L.P.,
                                                        “Bloomberg       Businessweek,”    Jordan
                                                        Robertson, and Michael Riley

                                         Certificate of Service

         I hereby certify that this document, electronically filed with the Clerk of Court through

  the CM/ECF system on March 18, 2020, will be sent electronically to the registered participants,

  including Plaintiff’s counsel, as identified on the Notice of Electronic Filing.

                                                                  s/ Timothy J. McGinn
                                                                   Timothy J. McGinn




                                                    3
               GUNSTER, YOAKLEY & STEWART, P.A. / WILLKIE FARR & GALLAGHER LLP
